imprisonment as required by NRS 34.724. See Coleman v. State, 130 Nev.
                        , 321 P.3d 863, 867 (2014). Therefore, because Amack did not meet
                the imprisonment requirement of NRS 34.724, he was not eligible for post-
                conviction habeas relief. See id. For this reason, we affirm the decision of
                the district court to deny the petition. 2 Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                                    J.
                                                    Pickering



                                                              cIL-5SC J.
                                                    Parraguirre


                                                    0i2011                      ,   J.
                                                    Saitta


                cc: Hon. Elizabeth Goff Gonzalez, District Judge
                     Turco & Draskovich
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      2 Although the district court incorrectly addressed the procedural
                bars, we nevertheless affirm because the district court reached the correct
                result in denying the petition. See Wyatt v. State, 86 Nev. 294, 298, 468
                P.2d 338, 341 (1970) (holding that a correct result will not be reversed
                simply because it is based on the wrong reason).



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A